Citation Nr: 1232372	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08- 39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith. Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He died in September 2006.  The appellant is his surviving spouse.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for the cause of the Veteran's death, and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below.  These claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board review of the claims file reveals that further RO action on the claims of entitlement to service connection for the cause of the Veteran's death and for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is warranted.  

As to the claim of entitlement to service connection for the cause of the Veteran's death, it is noted that to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The Veteran died in September 2006 at the age of 60.  As reflected on his initial death certificate, the cause of death was listed as chronic kidney failure, due to or as a consequence of nonsteroidal anti-inflammatory medications.  This examiner submitted a corrected death certificate in December 2006 in which he stated that the cause of death was respiratory failure due to recurrent pneumonia, pulmonary fibrosis, chronic renal insufficiency, and atrial fibrillation.  

The appellant contends that the Veteran's PTSD caused or contributed to his death, or, alternatively, that medications that he took for related headaches or for pulmonary fibrosis caused or contributed to his Veteran's death.  

It is asserted by the appellant that there are outstanding medical records which may be pertinent to the claims.  Specifically, she claims that there are records at Lake County West Hospital dated in 1989 when the Veteran was hospitalized after a suicide attempt.  These treatment records have not been obtained.  He was also being seen at the Wade Park VA (Medical Center (MC) at this time.  It is noted that there is a May 1989 examination report of record, but no other records are included.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above mentioned facilities (private and VA) any outstanding records of treatment.  As to the VA records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The Board also notes that, in 2006, a VA physician conducted a review of the Veteran's claims file.  In numerous statements of records, to include more than one addendum, she provided opinions with respect to whether the Veteran's service-connected PTSD or medications caused or contributed to his death.  The examiner noted that numerous records regarding past treatment of the Veteran at various facilities were missing from the claims file.  Her opinions did not support the appellant's claims.  

Thus, this opinion is insufficient to resolve the claim.  Under these circumstances, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history -- and supported by a clearly- stated rationale-would be helpful in resolving the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.  

The Board further notes that The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103 , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence VA will seek to provide, and the information and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim for service connection for the cause of death, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the Board finds that the appellant has not been provided notice in compliance with Hupp.  While a notice letter was sent to the appellant in November 2006, it did not contain a statement of the Veteran's service-connected disabilities at the time of his death, or provide an adequate explanation regarding the evidence and information required to substantiate the claim based on a previously service-connected condition or a condition not yet service-connected.  Thus, action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  

Hence, prior to completing the necessary action relating to reconsidering the claim for service connection for the cause of death, to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated the Veteran post service.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  Records dated in the late 1980s should specifically be requested from the Lake County West Hospital and from the Wade Park VAMC.  

2.  The RO should, through a VCAA-compliant letter give the appellant and her representative another opportunity to provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death that is not already of record.  

The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.  

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).  

The RO should further explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.  

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin (in particular, PTSD, or medications taken thereof) caused, or contributed substantially or materially to cause, the Veteran's death.  

In rendering the requested opinion, the physician should specifically address the likelihood and extent that the Veteran's PTSD led to the development of respiratory failure, recurrent pneumonia, pulmonary fibrosis, chronic renal insufficiency, and/or atrial fibrillation, or otherwise related to the Veteran's death.  The physician must also consider and discuss address the service treatment records (STRs), the Veteran's certificate of death, and all pertinent medical treatment record of record.  

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to service connection for the cause of the Veteran's death on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


